DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 11/24/2021.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Objections to the Drawings 
Applicant’s Response:
	The drawings are objected to for allegedly failing to comply with 37 C.F.R. § 1.84(p)(5) because step numbers in Fig. 6 may be confused with the module numbers. The drawings include the following reference characters allegedly not mentioned in the description: 4), 1., 2., 3., 4., 5., and 6. The Office action at page 3 suggests adding a reference to step 4) in the description and removing the module numbers from Fig. 6.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 11/24/2021, with respect to Fig. 6 have been fully considered and are persuasive.  The objection of 08/31/2021 has been withdrawn. 



Rejection of Claims under 35 USC 103
Applicant’s Response:
	Applicant submits that the cited references fail to teach the newly added limitations of:
•	“assessing, by the first node, health of other nodes in the node cluster based on heartbeat delay data between the first node and the other nodes in the node cluster in response to meeting the trigger condition for node health assessment, wherein the heartbeat delay data indicate a heartbeat round-trip delay from the first node to another node”.

Examiner’s Response:
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Arjun et al. (US 20160117213 A1).
The combination of TAMURA (US 20140297845 A1) and Arjun et al. (US 20160117213 A1) teaches the language of the independent claims.


All remaining arguments are now moot in regards to the new rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the determining M assessed values based on the N sets of heartbeat delay data comprises:".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "wherein after determining that the first node is a faulty node, the method further comprises".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "wherein after determining that the first node is a normal node, the method further comprises".  There is insufficient antecedent basis for this limitation in the claim.
The term “significantly different” in claims 6 and 17 is a relative term which renders the claims indefinite. The term “significantly different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
		
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2, 7-8, 10-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA (US 20140297845 A1) and further in view of Arjun et al. (US 20160117213 A1).

As to claim 1, TAMURA teaches a fault detection method applied to a distributed node cluster, the node cluster comprises a plurality of nodes, the method is performed by any one of the plurality of nodes, the any one node is a first node, and the method comprises: determining, by the first node, whether a trigger condition for node health assessment is met (See ¶ [0080], Teaches that each node 10 transmits the node state information T1 determined (generated) by the node 10 to each of the other nodes 10 periodically as a heartbeat indicating that the node is operating normally. In addition, each node 10 receives the node state information T1 transmitted as a heartbeat from the other nodes 10, and updates management information stored in the node 10. Accordingly, since the state of each node 10 is shared between the plurality of nodes 10 in the storage system 1, the node 10 can determine each state of the plurality of nodes 10 autonomously based on the node state information T1 from the other nodes 10); 
assessing, by the first node, health of other nodes in the node cluster based on heartbeat delay data between the first node and the other nodes in the node cluster in response to meeting the trigger condition for node health assessment; and obtaining, by the first node, assessment results of the health of the other nodes in the node cluster (See ¶ [0204] and Figs. 5 and 12, Teaches that When the heartbeat non-arrival time exceeds a threshold value, Yes route in step S12, the node state determination unit 13 determines the state of the node 10 to be determined to be Suspect, step S13, and the process is ended. In this case, the node state determination unit 13 sets Suspect in state in the node state management information T2 for the node 10 to be determined"; Fig. 12, S23: "delete node information" and Fig. 5 contains the results of the health assessment). 
However, it does not expressly teach wherein the heartbeat delay data indicate a heartbeat round-trip delay from the first node to another node.
Arjun et al., from analogous art, teaches wherein the heartbeat delay data indicate a heartbeat round-trip delay from the first node to another node (See ¶¶ [0015-][0016], Teaches that embodiments of the present disclosure provide the capability to detect failure in a node at the earliest possible time by using a Round Trip Delay (RTD, also referred to as Round Trip Time, RTT, interchangeably) between any two nodes in the cluster in the detection of cluster node failure. Specifically, when the nodes form a cluster, each node sends a first heartbeat message and measures an initial RTD for every other node in the cluster.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arjun et al. into TAMURA to detect a failure of a peer node in a cluster of network devices.
One of ordinary skill in the art would have been motivated because it allows one to detect a failure of a peer node in a cluster of network devices (See Arjun et al. ¶ [0001]).

As to claim 2, the combination of TAMURA and Arjun et al. teaches the method according to claim 1 above. TAMURA further teaches wherein the separately assessing, by the first node, health of other nodes in the node cluster based on heartbeat delay data between the first node and the other nodes in the node cluster, and obtaining assessment results of the health of the other nodes in the node cluster comprises: collecting, by the first node, N sets of heartbeat delay data, wherein each of the N sets of heartbeat delay data comprises M pieces of heartbeat delay data, the M pieces of heartbeat delay data are heartbeat delay data between the first node and M nodes in the node cluster, and the M nodes are the other nodes in the node cluster, wherein N and M each are an integer greater than 1; and determining, by the first node, M assessed values based on the N sets of heartbeat delay data, wherein the M assessed values are used to indicate communication statuses between the first node and the M nodes, and a node corresponding to an assessed value greater than a preset healthy value is a faulty node (See ¶¶ [0203], [0204] and Figs. 5, 8, 12, Teaches that the node state determination unit 13 determines whether or not the non-arrival time of the heartbeat from the node 10 to be determined exceeds a threshold value. When the heartbeat non-arrival time exceeds a threshold value, Yes route in step S12, the node state determination unit 13 determines the state of the node 10 to be determined to be Suspect (step S13)" and hence the node is assessed as "faulty node". Fig. 5 where M=4, i.e. data from nodes 2, 3, 4, and 6, and N=5 sets). 

As to claim 7, the combination of TAMURA and Arjun et al. teaches the method according to claim 2 above. TAMURA further teaches wherein after the determining, by the first node, M assessed values based on the N sets of heartbeat delay data, the method further comprises: in response to a quantity of assessed values being greater than the preset healthy value in the M assessed values exceeds a preset percentage, determining, by the first node, that the first node is a faulty node; or -in response to a quantity of assessed values being greater than the preset healthy value in the M assessed values does not exceed a preset percentage, determining, by the first node, that the first node is a normal node (See ¶¶ [0205], [0206] and Figs. 5, 8, 12, Teaches that In step S14, the node state determination unit 13 determines whether the state of the node 10 to be determined has been determined to be Suspect by the majority (first predetermined value) of nodes 10 or determined to be Down by any of the plurality of nodes 10. When the state of the node 10 to be determined is not determined to be Suspect by the majority of nodes 10 and is not determined to be Down by any of the plurality of nodes 10 (No route in step S14), the process on the node 10 to be determined is ended. On the other hand, when the state of the node 10 to be determined is determined to be Suspect by the majority of nodes 10 or is determined to be Down by any of the plurality of nodes 10 (Yes route in step S14), the process proceeds to step S15). 

As to claim 8, the combination of TAMURA and Arjun et al. teaches the method according to claim 1 above. TAMURA further teaches wherein after the determining that the first node is a faulty node, the method further comprises idling, by the first node, the first node, wherein idling means that the first node does not process a fault, but still performs current normal processing and waits until a management node removes the first node; or closing, by the first node, all ongoing processes in the first node (See ¶¶ [0205], [0206], [0306], [0211]-[0212], and Figs. 5, 8, 12, Teaches that In step S14, the node state determination unit 13 determines whether the state of the node 10 to be determined has been determined to be Suspect by the majority (first predetermined value) of nodes 10 or determined to be Down by any of the plurality of nodes 10. When the state of the node 10 to be determined is not determined to be Suspect by the majority of nodes 10 and is not determined to be Down by any of the plurality of nodes 10 (No route in step S14), the process on the node 10 to be determined is ended. On the other hand, when the state of the node 10 to be determined is determined to be Suspect by the majority of nodes 10 or is determined to be Down by any of the plurality of nodes 10 (Yes route in step S14), the process proceeds to step S15. In addition, the node state determination unit 13A performs determination of Suspect, Down, or Zombie for the other nodes 10A by majority determination or the like with reference to a region surrounded in a rounded square shape by the solid line in the node state management information T7. On the other hand, when the state of the node 10 to be determined is determined to be Down by all nodes 10 (Yes route in step S20), the state of the node 10 to be determined is determined to be Zombie by the node state determination unit 13. In addition, when data held in the node 10 is associated with data held in the node 10 to be determined, recovery processing on the node 10 to be determined is performed by the recovery processing unit 15 (step S21), and the process is ended. In this case, the node state determination unit 13 sets Zombie in “state” in the node state management information T2 for the node 10 to be determined. When the last determination state for the node 10 to be determined is Zombie (No route in step S11, No route in step S16, and No route in step S19), the process proceeds to step S22. In step S22, the node state determination unit 13 determines whether or not the recovery processing on the node 10 to be determined has been completed.). 

As to claim 10, the combination of TAMURA and Arjun et al. teaches the method according to claim 1 above. TAMURA further teaches wherein the trigger condition for node health assessment is the first node detecting an abnormal node in the node cluster, the first node receiving a message that is broadcast by another node indicating there is an abnormal node, or the first node detecting that a current moment is a preset cycle moment (See ¶ [0080] and Figs. 5, 8, 12, Teaches that each node 10 transmits the node state information T1 determined by the node 10 to each of the other nodes 10 periodically as a heartbeat indicating that the node is operating normally" and hence the trigger is periodically set for transmitting heartbeat messages). 

As to claim 11, the combination of TAMURA and Arjun et al. teaches the method according to claim 10 above. TAMURA further teaches wherein before the determining M assessed values based on the N sets of heartbeat delay data, the method further comprises: determining, by the first node, whether the abnormal node recovers to normal within preset duration; and determining, by the first node, the M assessed values based on the N sets of heartbeat delay data in response to the abnormal node not recovering to normal within the preset duration (See ¶¶ [0124]-[0127] and Fig. 8, Teaches that when the node state information T1 is not received from the other nodes 10 determined to be in the state of Alive longer than 20 seconds, the node state determination unit 13 makes each state of the other nodes 10 transition from Alive to Suspect (refer to the arrow (II) in FIG. 8). The node state determination unit 13 determines each state of the other nodes 10, which are determined to be in the state of Suspect by a first predetermined number of nodes 10 or more, or each state of the other nodes 10, which are determined to be in the state of Down by at least one of the other nodes 10, to be Down. For example, each state of the other nodes 10 determined to be in the state of Alive or Suspect by the node state determination unit 13 may be determined to be Suspect by the majority of nodes 10 or more, or may be determined to be Down by any of the other nodes 10.). 

As to claim 12, TAMURA teaches a fault detection apparatus, applied to a distributed node cluster, wherein the node cluster comprises a plurality of nodes, the apparatus is any one of the plurality of nodes, the any one of the plurality of nodes is a first node, the apparatus is the first node, and the apparatus comprises a transceiver and a processor, wherein the processor is configured to: determine, by the first node, whether a trigger condition for node health assessment is met (See ¶ [0080], Teaches that each node 10 transmits the node state information T1 determined (generated) by the node 10 to each of the other nodes 10 periodically as a heartbeat indicating that the node is operating normally. In addition, each node 10 receives the node state information T1 transmitted as a heartbeat from the other nodes 10, and updates management information stored in the node 10. Accordingly, since the state of each node 10 is shared between the plurality of nodes 10 in the storage system 1, the node 10 can determine each state of the plurality of nodes 10 autonomously based on the node state information T1 from the other nodes 10); 
assess, by the first node, health of other nodes in the node cluster based on heartbeat delay data between the first node and the other nodes in the node cluster in response to meeting the trigger condition for node health assessment, and obtain , by the first node, assessment results of the health of the other nodes in the node cluster (See ¶ [0204] and Figs. 5 and 12, Teaches that When the heartbeat non-arrival time exceeds a threshold value, Yes route in step S12, the node state determination unit 13 determines the state of the node 10 to be determined to be Suspect, step S13, and the process is ended. In this case, the node state determination unit 13 sets Suspect in state in the node state management information T2 for the node 10 to be determined"; Fig. 12, S23: "delete node information" and Fig. 5 contains the results of the health assessment). 
However, it does not expressly teach wherein the heartbeat delay data indicate a heartbeat round-trip delay from the first node to another node.
Arjun et al., from analogous art, teaches wherein the heartbeat delay data indicate a heartbeat round-trip delay from the first node to another node (See ¶¶ [0015-][0016], Teaches that embodiments of the present disclosure provide the capability to detect failure in a node at the earliest possible time by using a Round Trip Delay (RTD, also referred to as Round Trip Time, RTT, interchangeably) between any two nodes in the cluster in the detection of cluster node failure. Specifically, when the nodes form a cluster, each node sends a first heartbeat message and measures an initial RTD for every other node in the cluster.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arjun et al. into TAMURA to detect a failure of a peer node in a cluster of network devices.
One of ordinary skill in the art would have been motivated because it allows one to detect a failure of a peer node in a cluster of network devices (See Arjun et al. ¶ [0001]).

As to claim 13, the combination of TAMURA and Arjun et al. teaches the apparatus according to claim 12 above. TAMURA further teaches wherein the (See ¶¶ [0203], [0204] and Figs. 5, 8, 12, Teaches that the node state determination unit 13 determines whether or not the non-arrival time of the heartbeat from the node 10 to be determined exceeds a threshold value. When the heartbeat non-arrival time exceeds a threshold value, Yes route in step S12, the node state determination unit 13 determines the state of the node 10 to be determined to be Suspect (step S13)" and hence the node is assessed as "faulty node". Fig. 5 where M=4, i.e. data from nodes 2, 3, 4, and 6, and N=5 sets). 

As to claim 18, the combination of TAMURA and Arjun et al. teaches the apparatus according to claim 13 above. TAMURA further teaches wherein the processor is further configured to: after determining the M assessed values based on the N sets of heartbeat delay data: in response to a quantity of assessed values being greater than the preset healthy value in the M assessed values exceeds a preset percentage, determine that the first node is a faulty node; or in response to a quantity of assessed values being greater than the preset healthy value in the M assessed values (See ¶¶ [0205], [0206] and Figs. 5, 8, 12, Teaches that In step S14, the node state determination unit 13 determines whether the state of the node 10 to be determined has been determined to be Suspect by the majority (first predetermined value) of nodes 10 or determined to be Down by any of the plurality of nodes 10. When the state of the node 10 to be determined is not determined to be Suspect by the majority of nodes 10 and is not determined to be Down by any of the plurality of nodes 10 (No route in step S14), the process on the node 10 to be determined is ended. On the other hand, when the state of the node 10 to be determined is determined to be Suspect by the majority of nodes 10 or is determined to be Down by any of the plurality of nodes 10 (Yes route in step S14), the process proceeds to step S15). 

As to claim 19, the combination of TAMURA and Arjun et al. teaches the apparatus according to claim 18 above. TAMURA further teaches wherein the processor is further configured to idle the first node after determining that the first node is a faulty node, wherein idle means that the first node does not process a fault, but still performs current normal processing and waits until a management node removes the first node; or closing, by the first node, all ongoing processes in the first node (See ¶¶ [0205], [0206], [0306], [0211]-[0212], and Figs. 5, 8, 12, Teaches that In step S14, the node state determination unit 13 determines whether the state of the node 10 to be determined has been determined to be Suspect by the majority (first predetermined value) of nodes 10 or determined to be Down by any of the plurality of nodes 10. When the state of the node 10 to be determined is not determined to be Suspect by the majority of nodes 10 and is not determined to be Down by any of the plurality of nodes 10 (No route in step S14), the process on the node 10 to be determined is ended. On the other hand, when the state of the node 10 to be determined is determined to be Suspect by the majority of nodes 10 or is determined to be Down by any of the plurality of nodes 10 (Yes route in step S14), the process proceeds to step S15. In addition, the node state determination unit 13A performs determination of Suspect, Down, or Zombie for the other nodes 10A by majority determination or the like with reference to a region surrounded in a rounded square shape by the solid line in the node state management information T7. On the other hand, when the state of the node 10 to be determined is determined to be Down by all nodes 10 (Yes route in step S20), the state of the node 10 to be determined is determined to be Zombie by the node state determination unit 13. In addition, when data held in the node 10 is associated with data held in the node 10 to be determined, recovery processing on the node 10 to be determined is performed by the recovery processing unit 15 (step S21), and the process is ended. In this case, the node state determination unit 13 sets Zombie in “state” in the node state management information T2 for the node 10 to be determined. When the last determination state for the node 10 to be determined is Zombie (No route in step S11, No route in step S16, and No route in step S19), the process proceeds to step S22. In step S22, the node state determination unit 13 determines whether or not the recovery processing on the node 10 to be determined has been completed). 

As to claim 20, the combination of TAMURA and Arjun et al. teaches the apparatus according to claim 12 above. TAMURA further teaches wherein the trigger condition for node health assessment is that the first node (i) detects an abnormal node in the node cluster, (ii) receives a message that is broadcast by another node that indicates that there is an abnormal node, or (iii) detects that a current moment is a preset cycle moment (See ¶ [0080] and Figs. 5, 8, 12, Teaches that each node 10 transmits the node state information T1 determined by the node 10 to each of the other nodes 10 periodically as a heartbeat indicating that the node is operating normally" and hence the trigger is periodically set for transmitting heartbeat messages). 

Claims 3-6, 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA (US 20140297845 A1) and Arjun et al. (US 20160117213 A1) and further in view of Verkaik et al. (US 20160210209 A1).

As to claim 3, the combination of TAMURA and Arjun et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the determining M assessed values based on the N sets of heartbeat delay data comprises: determining, by the first node, the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the jitters of the M pieces of heartbeat delay data are jitters of heartbeat delay data between the first node 
Verkaik et al., from analogous art, teaches wherein the determining M assessed values based on the N sets of heartbeat delay data comprises: determining, by the first node, the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the jitters of the M pieces of heartbeat delay data are jitters of heartbeat delay data between the first node and between the first node and each of the M nodes, and wherein a greater jitter amplitude of heartbeat delay data indicates a greater assessed value (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).

One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 4, the combination of TAMURA and Arjun et al. Verkaik et al. teaches the method according to claim 3 above. However, it does not expressly teach wherein determining the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data comprises: determining, by the first node, the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the delay levels of the M pieces of heartbeat delay data are delay levels of the heartbeat delay data between the first node and each of the M nodes.
Verkaik et al., from analogous art, teaches wherein determining the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data comprises: determining, by the first node, the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the delay levels of the M pieces of heartbeat delay data are delay levels of the heartbeat delay data between the first node and each of the M nodes (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into the combination of TAMURA and Arjun et al. and Verkaik et al. to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 5, the combination of TAMURA and Arjun et al. and Verkaik et al. teaches the method according to claim 4 above. However, it does not expressly teach 
Verkaik et al., from analogous art, teaches wherein determining the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data comprises: determining, by the first node, the M assessed values based on the jitters of the M pieces of heartbeat delay data, the delay levels of the M pieces of heartbeat delay data, and packet loss statuses of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the packet loss statuses of the M pieces of heartbeat delay data are packet loss statuses of the heartbeat delay data between the first node and each of the M nodes, and wherein  a greater quantity of lost packets indicates a greater assessed value (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into the combination of TAMURA and Arjun et al. and Verkaik et al. to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 6, the combination of TAMURA and Arjun et al. and Verkaik et al. teaches the method according to claim 3 above. TAMURA further teaches wherein before determining M assessed values based on the N sets of heartbeat delay data, the method further comprises: deleting, by the first node, invalid data from the N sets of heartbeat delay data, wherein N sets of heartbeat delay data obtained after the invalid data is deleted are used to determine the M assessed values, and wherein the invalid data is data that is significantly different from actual heartbeat delay data (See ¶ [0088] and Fig. 5, Teaches that the reception processing unit 12 receives the node state information T1 illustrated in FIG. 4 from each of the nodes 10 other than the node 10 of the plurality of nodes 10, and updates the node state management information T2 (refer to FIG. 5) held in the node state holding unit 11. Old/invalid data is removed from the table in Fig. 5.). 

As to claim 9, the combination of TAMURA and Arjun et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein after determining that the first node is a normal node, the method further comprises determining, by the first node, a management node in the node cluster based on the M assessed values.
Verkaik et al., from analogous art, teaches wherein after determining that the first node is a normal node, the method further comprises determining, by the first node, a management node in the node cluster based on the M assessed values (See ¶¶ [0079], [0129] and Fig. 6, Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. In any case, if the appliance 306A determines that a failover event has not occurred, it can simply continue to send heartbeat messages as illustrated in step 616. On the other hand, if the appliance 306A determines that a failover event has occurred, at step 620 it switches to failover mode. The main node is determined to the management node until a failover event occurs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into the combination of TAMURA and Arjun et al. to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 14, the combination of TAMURA and Arjun et al. teaches the apparatus according to claim 13 above. However, it does not expressly teach wherein the processor is further configured to calculate determine the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the jitters of the M pieces of heartbeat delay data are jitters of heartbeat delay data between the first node and each of the M nodes, and wherein a greater jitter amplitude of heartbeat delay data indicates a greater assessed value.
Verkaik et al., from analogous art, teaches wherein the processor is further configured to calculate determine the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the jitters of the M pieces of heartbeat delay data are jitters of heartbeat delay data between the first node and each of the M nodes, and wherein a greater jitter amplitude of heartbeat delay data indicates a greater assessed value (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into the combination of TAMURA and Arjun et al. to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 15, the combination of TAMURA and Arjun et al. and Verkaik et al. teaches the apparatus according to claim 13 above. However, it does not expressly 
Verkaik et al., from analogous art, teaches wherein the processor is further configured to determine the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the delay levels of the M pieces of heartbeat delay data are delay levels of the heartbeat delay data between the first node and each of the M nodes (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).

One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 16, the combination of TAMURA and Arjun et al. and Verkaik et al. teaches the apparatus according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to determine the M assessed values based on the jitters of the M pieces of heartbeat delay data, the delay levels of the M pieces of heartbeat delay data, and packet loss statuses of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the packet loss statuses of the M pieces of heartbeat delay data are packet loss statuses of the heartbeat delay data between the first node and each of the M nodes, and wherein a greater quantity of lost packets indicates a greater assessed value.
Verkaik et al., from analogous art, teaches wherein the processor is further configured to determine the M assessed values based on the jitters of the M pieces of heartbeat delay data, the delay levels of the M pieces of heartbeat delay data, and packet loss statuses of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the packet loss statuses of the M pieces of heartbeat delay data are packet loss statuses of the heartbeat delay data between the first node and each of the (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into the combination of TAMURA and Arjun et al. and Verkaik et al. to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 17, the combination of TAMURA and Arjun et al. and Verkaik et al. teaches the apparatus according to claim 14 above. TAMURA further teaches wherein the processor is further configured to delete invalid data from the N sets of heartbeat delay data determines the M assessed values based on the N sets of heartbeat delay data, wherein N sets of heartbeat delay data obtained after the invalid data is deleted are used to determine the M assessed values, and wherein the invalid data is data that is significantly different from actual heartbeat delay data (See ¶ [0088] and Fig. 5, Teaches that the reception processing unit 12 receives the node state information T1 illustrated in FIG. 4 from each of the nodes 10 other than the node 10 of the plurality of nodes 10, and updates the node state management information T2 (refer to FIG. 5) held in the node state holding unit 11. Old/invalid data is removed from the table in Fig. 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        02/17/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454